 



Exhibit 10.29

PHH CORPORATION

2005 EQUITY AND INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION
CONVERSION AWARD NOTICE

We are pleased to notify you that PHH Corporation (the “Company”) has awarded
you Non-Qualified Stock Options (each an “Option” or collectively, the
“Options”) in consideration of the conversion of the Non-Qualified Stock Options
granted to you by Cendant Corporation on [ORIGINAL GRANT DATE] (the “Original
Grant Date”). The Options entitle you to purchase shares of the Company’s Stock.
The number of shares you may purchase and the exercise price at which you may
purchase them are specified below. This Conversion Award Notice constitutes part
of and is subject to the terms and provisions of the attached Non-Qualified
Stock Option Conversion Award Agreement (the “Agreement”) and the Plan.
Capitalized terms used but not defined in this Conversion Award Notice shall
have the meanings set forth in the Agreement or the Plan.

     
Optionee:
  [Name]
[Address]
 
   
Participant #:
  [                    ]
 
   
Conversion Grant Date:
  February 1, 2005
 
   
Number of Conversion Shares:
  [                    ]
 
   
Conversion Exercise Price:
  [                    ]
 
   
Expiration Date:
  The Options shall expire at 5:00 p.m. Eastern Time on the 10th anniversary of
the Original Grant Date, unless fully exercised or terminated earlier.
 
   
Vesting Schedule:
  [Subject to the provisions of the Agreement and the Plan, the Options are 100%
vested and fully exercisable as of the Conversion Grant Date.]
 
   
 
  [Subject to the provisions of the Agreement and the Plan and provided that you
remain continuously employed with the Company through the respective vesting
dates set forth below, the Options shall become exercisable in accordance with
the Vesting Schedule below:]

                  Vesting Date       % of Conversion Shares

  [                    ]       [                    ]

-1-



--------------------------------------------------------------------------------



 



We congratulate you on the recognition of your importance to our organization
and its future.

              PHH CORPORATION
 
       

  By:    

       

  Name:    

  Title:    

RETAIN THIS NOTIFICATION AND YOUR CONVERSION AWARD AGREEMENT

WITH YOUR IMPORTANT DOCUMENTS AS A RECORD OF THIS AWARD.

-2-



--------------------------------------------------------------------------------



 



PHH CORPORATION
2005 EQUITY AND INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION
CONVERSION AWARD

     PHH Corporation, a Maryland corporation (the “Company”) has granted to the
Optionee named in the Conversion Award Notice to which this Non-Qualified Stock
Option Conversion Award Agreement (the “Agreement”) is attached, an award
consisting of non-qualified stock options (each an “Option,” and collectively,
the “Options”), subject to the terms and conditions set forth in the Conversion
Award Notice and this Agreement. The Options have been granted pursuant to the
PHH Corporation 2005 Equity and Incentive Plan (the “Plan”).

     WHEREAS, in connection with the spin-off of the Company from Cendant
Corporation, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has approved the conversion, and the assumption under the
Plan, of non-qualified stock options to purchase shares of Cendant Corporation
common stock (the “Cendant Options”) into non-qualified stock options to
purchase shares of the Company’s common stock;

     WHEREAS, the Committee has the authority under and pursuant to the Plan to
grant and establish the terms of awards, including awards in consideration of
the cancellation by Cendant Corporation of the Cendant Options, to eligible
employees of the Company and its Subsidiaries; and

     WHEREAS, the Committee desires to grant non-qualified stock options to the
Optionee to represent the conversion of the Cendant Stock Options into
non-qualified stock options to purchase the Company’s common stock, subject to
the terms of the Plan, the Conversion Award Notice, and this Agreement.

     In consideration of the provisions contained in this Agreement, the Company
and the Optionee agree as follows:

     1. The Plan. The Options granted to the Optionee hereunder is made pursuant
to the Plan. A copy of the prospectus for the Plan is attached hereto and the
terms of such Plan are hereby incorporated in this Agreement. Terms used in this
Agreement which are not defined in this Agreement shall have the meanings used
or defined in the Plan.

     2. Number of Shares and Purchase Price. The Optionee is hereby granted an
option (an “Option”) to purchase the number of shares of Common Stock of the
Company specified on the attached Conversion Award Notice (the “Option Shares”)
at the Option Price per Share specified on the Conversion Award Notice, pursuant
to the terms of this Agreement and the provisions of the Plan.

-1-



--------------------------------------------------------------------------------



 



     3. Term of Option and Conditions of Exercise.

          (a) The Option has been granted as of the Conversion Grant Date and
shall terminate on the Expiration Date specified on the Conversion Award Notice,
subject to earlier termination as provided herein and in the Plan. Upon the
termination or expiration of the Option, all rights of the Optionee in respect
of such Option hereunder shall cease.

          (b) Subject to the provisions of the Plan and this Agreement, except
as may otherwise be provided by the Committee, the Option shall vest in
accordance with the Vesting Schedule set forth on the Conversion Award Notice,
so long as the Optionee continues to be employed by or provide service to the
Company or a Subsidiary; provided, however, that the Option shall become fully
vested and exercisable upon the death of the Optionee or the termination of the
Optionee’s employment or service due to the disability (as defined in the
Company’s long-term disability plan) of the Optionee.

     4. Termination of Employment.

          (a) Except as may otherwise be provided by the Committee, if the
Optionee’s employment with or service to the Company or a Subsidiary is
terminated, the Options that are then unexercisable will terminate immediately
upon such termination of employment or service.

          (b) Excepts as may otherwise be provided by the Committee, if the
Optionee’s employment with or service to the Company or a Subsidiary is
terminated, the Options that are then exercisable will terminate as follows:

          (i) If the Optionee’s employment terminates by reason of such
Optionee’s death or disability (as defined in the Company’s long-term disability
plan), the Option may be exercised, to the extent vested on the date of
termination, by the Optionee, the Optionee’s legal representative or legatee for
a period of two years from the date of death or disability or until the
Expiration Date, if earlier.

          (ii) If the Optionee’s employment terminates for any reason other than
death or disability, and unless otherwise determined by the Committee, the
Option may be exercised, to the extent vested on the date of termination, for a
period of one year from the date of termination or until the Expiration Date, if
earlier.

     5. Exercise of Option.

          The Option may only be exercised in accordance with the terms of the
Plan and the administrative procedures established by the Committee from time to
time. The Optionee may pay the Exercise Price by:

          (a) delivery of cash, certified or cashier’s check, money order or
other cash equivalent acceptable to the Committee in its discretion;

-2-



--------------------------------------------------------------------------------



 



          (b) a broker-assisted cashless exercise procedure satisfactory to the
Company;

          (c) by tender (via actual delivery or attestation) to the Company of
other shares of Common Stock of the Company which have a Fair Market Value on
the date of tender equal to the Exercise Price, provided that such shares have
been owned by the Optionee for a period of at least six months free of any
substantial risk of forfeiture or were purchased on the open market without
assistance, direct or indirect, from the Company; or

          (d) any combination of the foregoing.

     6. Adjustment upon Changes in Capitalization.

          The Option is subject to adjustment in the event of certain changes in
the capitalization of the Company, to the extent set forth in Section 5 of the
Plan.

     7. No Rights as a Stockholder. The Optionee shall not have any of the
rights of a stockholder with respect to the Option Shares until such Option
Shares have been issued to the Optionee upon exercise of the Options. No
adjustment will be made for dividends or distributions or other rights for which
the record date is prior to the date on which such Option Shares are issued.

     8. Nontransferability of Options. These Options are nontransferable
otherwise than by will or the laws of descent and distribution and during the
Optionee’s lifetime, the Options may be exercised only by the Optionee or,
during the period in which the Optionee is under a legal disability, by the
Optionee’s guardian or legal representative. Except as provided above, the
Options may not be assigned, transferred, pledged, hypothecated or disposed of
in any way (whether by operation of law or otherwise) and shall not be subject
to execution, attachment or similar process.

     9. Withholding of Taxes. At the time the Options are exercised, in whole or
in part, or at any time thereafter as requested by the Company, you hereby
authorize withholding from payroll or any other payment of any kind due to you
and otherwise agree to make adequate provision for foreign, federal, state and
local taxes required by law to be withheld, if any, which arise in connection
with the Options. The Company may require you to make a cash payment to cover
any withholding tax obligation as a condition of exercise of the Options or
issuance of share certificates representing Option Shares.

     The Committee may, in its sole discretion, permit you to satisfy, in whole
or in part, any withholding tax obligation which may arise in connection with
the Options either by electing to have the Company withhold from the Shares to
be issued upon exercise that number of Option Shares, or by electing to deliver
to the Company already-owned Shares of Common Stock, in either case having a
Fair Market Value equal to the amount necessary to satisfy the statutory minimum
withholding amount due.

-3-



--------------------------------------------------------------------------------



 



     10. Amendment. This Agreement may be amended from time to time by the
Committee in its discretion; provided, however, that this Agreement may not be
modified in a manner that would have a materially adverse effect on the Options
or Option Shares as determined in the discretion of the Committee, except as
provided in the Plan or in a written agreement signed by the Optionee and the
Company.

     11. Entire Agreement. This Agreement and the Plan contain all of the
understandings and agreements between the Company and the Optionee concerning
the Option and supersedes all earlier negotiations and understandings, written
or oral, between the parties with respect thereto. The Company and the Optionee
have made no promises, agreements, conditions or understandings, either orally
or in writing, that are not included in this Agreement or the Plan.

     12. Captions. The captions and section numbers appearing in this Agreement
are inserted only as a matter of convenience. They do not define, limit,
construe or describe the scope or intent of the provisions of this Agreement.

     13. Notices. Any notice or communication having to do with this Agreement
must be given by personal delivery or by certified mail, return receipt
requested, addressed, if to the Company or the Committee, to the attention of
the General Counsel of the Company at the principal office of the Company and,
if to the Optionee, to the Optionee’s last known address contained in the
personnel records of the Company.

     14. Binding Effect. Each and all of the provisions of this Agreement are
binding upon and inure to the benefit of the Company and the Optionee and their
respective estate, successors and assigns, subject to any limitations on
transferability under applicable law or as set forth in the Plan.

     15. Blackout Periods. The Optionee acknowledges that, from time to time as
determined by the Company in its sole discretion, the Company may establish
“blackout periods” during which this Option may not be exercised. The Company
may establish a blackout period for any reason or for no reason.

     16. Integrated Agreement. The Conversion Award Notice, this Agreement and
the Plan constitute the entire understanding and agreement of the Optionee and
the Company with respect to the subject matter contained herein or therein and
supersedes any prior agreements, understandings, restrictions, representations,
or warranties among the Optionee and the Company with respect to such subject
matter other than those as set forth or provided for herein or therein. To the
extent contemplated herein or therein, the provisions of the Award Notice and
the Agreement shall survive any settlement of the award and shall remain in full
force and effect.

     17. Governing Law. This Agreement and the legal relations between the
parties shall be governed by and construed in accordance with the internal laws
of the State of Maryland, without effect to the conflicts of laws principles
thereof.

-4-



--------------------------------------------------------------------------------



 



     18. Authority. The Committee shall have full authority to interpret and
construe the terms of the Plan, the Award Notice, and this Agreement. The
determination of the Committee as to any such matter of interpretation or
construction shall be final, binding and conclusive on all parties.

* * * * *

-5-